Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 1 of 8




               EXHIBIT 88
               EXHIBIT
                   Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 2 of 8
CBS News / CBS Evening News / CBS This Morning / C111 Saturday / 48 Hours / 60 Minutes / Sunday Morning / Face The Nation / CBSN Originals          Search


                                              Home Local Listings Transcripts Full Episodes About Us Sunday Line-up




CBS NEWS      fanuary /5, 20/7, 2:06 PM

                                                                                                                  CBSN: 24/7 Live Stream WATCH
Face the Nation transcript
January 15, 2017: Pence,
Manchin, Gingrich
    Share          Tweet          Reddit          Flipboard           Email




                                                                                                                  Follow Us


                                                                                                                    Tweets by @FaceTheNation

                                                                                                                     FACET    Face The Nation
                                                                                                                     NOTION
                                                                                                                              @FaceTheNation
                                                                                                                    SUNDAY: We talk reopening efforts in major
                                                                                                                    cities across the country with fmr @DHSgov Sec.
                                                                                                                    Michael Chertoff

                                                                                                                    IIOn TV, radio, and streaming online at
Vice President-elect Pence with John Dickerson, host of CBS "Face the Nation" in Washington, DC Sunday January      cbsn.ws/2LV8TsU, don't miss @FaceTheNation
15, 2017. Photo: Chris Usher/CBS © 2017 CBS Broadcasting Inc. All rights reserved. / CHRIS USHER, CHRIS             this Sunday
USHER/ CBS NEWS


                                                                                                                                              FACE NATION
JOHN DICKERSON, CBS NEWS: Today on FACE THE NATION: With just five                                                                                  0.iSIINDAY
days until the inauguration of Donald Trump, a new era dawns in Washington.                                                                  Former Homeland Security


After a contentious press conference, his first in 168 days.                                                                                 MICHAEL
                                                                                                                                             CHERTOFF
(BEGIN VIDEO CLIP)
DONALD TRUMP (R), PRESIDENT-ELECT: I think it was disgraceful, disgraceful                                                                                          16h
that the intelligence agencies allowed any information that turned out to be so
false and fake out. I think it is a disgrace. And that is something that Nazi                                        FACE,
                                                                                                                     'allot
                                                                                                                              Face The Nation
                                                                                                                              iffaceTheNation
Germany would have done and did do.
                                                                                                                    SUNDAY: How does the tourism Industry recover
(END VIDEO CLIP)                                                                                                    after the #coronavirus pandemic? We get insight
                                                                                                                    with ©WyndhamHotels CEO Geoffrey Ballotti
DICKERSON: President-elect Donald Trump prepares to take the oath of office.
                                                                                                                       On TV, radio, and streaming online at
We will ask vice president-elect Mike Pence about the latest investigation into
                                                                                                                    cbsn.ws/2LSGKTq, don't miss OFaceTheNation
Russian meddling, Donald Trump's relationship with the intelligence community
and the press.                                                                                                       Embed                                View on Twitter


(BEGIN VIDEO CLIP)
                                                                                                                  Popular On CBS News
TRUMP: No, I am not going to give you a question. You are fake news.
               Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 3 of 8
(END VIDEO CLIP}                                                                                  Eiden says black voters
                                                                                                  considering Them over him
DICKERSON: Then we will turn to West Virginia Democrat Joe Ma nchin and the                       'ain't black'
                                                                                                  276437
tientdess investigation into Russia's cyberespionage.
thus, more insight into America's 45th president from a top Tramp transition                      Mien asks Amy Klobuchar to
adviser, Newt Gingrich                                                                            undergo voting as possible
                                                                                                  running merle
                                                                                                  10243T 27L-A.u.
A deep dive into the ties between the new Trump staff and the Russians.
And our weekly political                                                                          Scoree feared dead es
                                                                                                  passenger jet Cittshee ht
It's all ahead on FACE THE NATION.                                                                Pakistan
                                                                                                  14105
JOHN DICKERSON: Good morning. And welcome to Face the Nation. I'm John
Dickman. Vice-president-elect Mike Pence starts off our broadcast this morning.                   Man who recorded Ahmaud
                                                                                                  Arbery shooting shamed with
Welcome, Mr. Vice-preeident-elect-                                                                murder
                                                                                                  VIM D-1),.c
1=PENCE: Thank yon, John.
JOHN DICKERSON: Five days from now, you will be the vice-preeident. let's start                   Areas ballerina New York City
                                                                                                  =id reopen next week,
with some news. The Republican chairman of the Senate Intelligence Committee                      Cuomo says
has decided to Investigate Russian meddling in the election. That includes any                    rim 47,,w.-3
possible contact between the Russians trying to meddle and. the Tromp campaign.
What's your reaction to that?
MACE PENCE: Well, I think the presider t-elect and I both welcome the Congress
iielMg its oversight work in this and any other area. And we look forward to the
results of their inquiry. Rut make no mistake shout. it. I think they'll find what the
publicly released inielligence report showed befixre, is that there's no evidence of
any impact on voting machines, Donald Trump won this election fair and square.
30 out of 50 states. More counties than any Republican candidate since Ronald            Ad
Reagan. And so while we certainly respect the right of the Congress to provide
oversight, to make inquiries where they deem them appropriate, this— the                 Erika Classic Gunmetal
American people she in this election. And the peaceful transition of power that'll       PAID CONTENT BY RAY BAN
take place this coming Friday on a platform where our preiddent-elect will take the
oath of office surrounded by four of the five Jiving presidents is a testament to our
democracy. And I'M incredibly humble to be a part of it, John.
JOHN DICKERSON: Last week before that intelligence briefing, the president-
elect said he felt like all these questions were part of a witch hunt. He's now had
some new information. There's now the Senate Intelligence Committee. So does—
he no longer thinks this is a witch hunt, this investigation into Ruskin meddling.
Is that fair to ese                                                                           Watch CBS News Live
MIXE PENCE: Well, I think that there frankly has just been. an effort by many in          Watch CB'S News anytime, anywhere
the national media, present company eirepted, since this election to essentially         with the ow- 24/7cligital wave network.
demean and question the legitimacy of this incoming administration. And talk of           Strecwz MN' Live or on demazzd for
that, sources within the intelligence community that have been attributed with           ME an your TV, oomputor, table, or
sharing that information, public officials. I think it's a real disservice to our                      smantphone.
democracy. As rve said, Donald Trump won a landslide American. The American
                                                                                                       Watch Now
people spoke decisively. They wanted. change. And I promise them come noon this
coming Friday, change reallybegins. And we're going to make America great
Maim
JOHN DICKERSON: But there's a distinction between that feeling about the prey
and legitimate inquiry, as you say, that the Senate Intelligence Committee is doing.
Just in button up one question, did any advisor or anybody in the Trump
campaign have any contact with the Russians who were trying to meddle in the
election?
MIKE PENCE: Of course not. And I think to suggest that is to give credence to
some of these Idsture rumors that have swirled around the candidacy. And the fact
that a few news organisations, not this one, actually trafficked in a memo that was
               Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 4 of 8
produced as opposition research and associated that with intelligence efforts I
think could only be attributed to media bias. And as I said this week at a press
conference, John, the American people are tired of it. We're coming into this week
with a great sense of optimism. The American people know that we can have
                                                                                                      Foxit
government in Washington, D.C. as good as our people. We can get this economy
moving again. We can rebuild our military.                                         Ways Legal Firms Can
                                                                                                 increase Productivity
JOHN DICKERSON: Let me move on--
MIKE PENCE: We can be standing tall in the world again. And those are the
                                                                                                      LEARN MORE
reasons why Donald Trump's going to take that oath of office--
JOHN DICKERSON: Let's--
MIKE PENCE: --on Friday.
JOHN DICKERSON: Let's move to the world. What does Donald Trump feel about
Vladimir Putin and Russia?
MIKE PENCE: Well, I think in the president-elect you have someone who is
willing to approach this terrible relationship the United States has with Russia
today with fresh eyes and to at least be open to a better relationship with Vladimir
Putin and with Russia. Look, we have some common interests that would be well
served if we were able to improve our relationship with Russia. Most notably the          75 PHOTOS
battle to defeat radical Islamic terrorism and to defeat I.S.I.S. at its source. But I    Behind the Scenes
think the president-elect also made it clear this week, John, that while a better
relationship with Russia would be a good thing, I think he's realistic about the
possibility of that. And I think when you see the cabinet that he's assembled--
JOHN DICKERSON: I want to ask you about that.
MIKE PENCE: --General Mattis, and Senator Coats, and Mike Pompeo, we're
coming at this--
JOHN DICKERSON: But--
MIKE PENCE: --with realistic expectations.
JOHN DICKERSON: Well, I mean--
MIKE PENCE: But the president-elect is determined to re-engage the world, put
America first, and see if we can make progress for the security and peace of the
world.                                                                                   CBSN Promo - CBS News
JOHN DICKERSON: Let me ask you about that. Because the picture that Donald
Trump put forward about his view of Russia seems quite different than the
gentlemen you mentioned. Incoming Secretary of Defense Mattis and then also
Secretary of State Tillerson. Mr. Tillerson said Russia poses a danger. He called
Russia an adversary. He said there are a number of areas where America is going
to have to confront Russia. That's not an opinion. That's confrontational. Mr.
Mattis said the most important thing to recognize is that Putin is trying to break
the North Atlantic Alliance. My question is: If the American people are listening to
Mr. Trump and listening to those men and, more importantly, countries overseas
are listening, who's driving the bus? Mr. Trump or those two men?
MIKE PENCE: Well, the great thing about being around Donald Trump is you
never have any confusion about who's driving the bus, and where the buck stops,
and who will make the final decision. I think as you hear the testimony of Rex                  Watch CBS News Live
Tillerson, of General Mattis, and Mike Pompeo, I think the American people will
be greatly encouraged by the fact that the president-elect is assembling around           Stream CBSN Live or on demand for
him people of extraordinary background and capability who will bring their own           FREE on your TV, computer, tablet, or
experience and their own perspective to inform the president's decisions. And                       smartphone.
ultimately-- (OVERTALK)                                                                               Watch Now
              Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 5 of 8
MIKE PENCE:--the president will make the best decision in the best interests of
the American people. But I can-- (OVERTALK)
JOHN DICKERSON:--have Mattis and Tillerson saying, "Confront Russia."
Donald Trump doesn't sound like a guy who wants to confront Russia.
MIKE PENCE: Well, you know, if you listen carefully to that press conference this
week, and I was standing just alongside of him at the time, that he said it'd be
good if we had a better relationship with Russia--
JOHN DICKERSON: But does-- (OVERTALK)
MIKE PENCE: --I hope it's get better. But he said, "Maybe not."
JOHN DICKERSON: But, does Donald Trump demand that Russia get out of
eastern Ukraine? That would be a confrontation that people-- certainly Maths and
Tillerson would-- in the context of what they said, it sounds like that's what they
want. Does Donald Trump want Russians out of eastern Ukraine?
MIKE PENCE: Well, let's be very clear that whether it be eastern Ukraine or
Crimea, that the action by the Russians has demonstrated the absence of American
leadership over the last eight years--
JOHN DICKERSON: We have new leadership. What does the new leadership want
to do?
MIKE PENCE: Well, I think-- I think America is going to be more respected in the
world the very moment that Donald Trump takes the oath of office as the 45th
president of the United States. And he'll work through these issues, John. I think
what the country--
JOHN DICKERSON: Let me--
MIKE PENCE: --should be encouraged by is whether it be Rex Tillerson as our
secretary of state, Nikki Haley going to the United Nations, General Mattis, is that
he is surrounding himself with a group of men and women that are going to bring
the broadest range of experience, inform his decisions. And he'll take the kind of
actions and make the kind of decisions that'll put America first.
JOHN DICKERSON: Mr. Tillerson said he hadn't had a conversation about Russia
with Donald Trump. How can that be?
MIKE PENCE: Well, I think in the context of these confirmation hearings, the
president-elect has made a point to talk to each of the various candidates for these
positions. And the nature of those conversations is usually wide ranging. And so I-
- (OVERTALK)
JOHN DICKERSON: But not wide ranging to get Russia in there.
MIKE PENCE: Well--
JOHN DICKERSON: I guess the point is if Donald Trump's driving the bus,
shouldn't his secretary of state know where the bus is going?
MIKE PENCE: I think Rex Tillerson will have and has no confusion about who will
be making the decisions in the Trump administration. And that's true of all of us. I
mean, what-- (OVERTALK) --what's so encouraging to be around Donald Trump
and to literally be sitting side by side with him during the course of this transition.
He's done hundreds of interviews and made decisions, attracted men and women
of extraordinary caliber to this cabinet, I think we may well have the entire cabinet
named before the inauguration, is to see a leader who is decisive. He asks incisive
questions. He gets straight to the point. He knows what he's looking for. And when
he sees it, he makes a decision.
               Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 6 of 8
JOHN DICKERSON: Let me ask you about it was reported by David Ignatius that
the incoming national security advisor Michael Flynn was in touch with the
Russian ambassador on the day the United States government announced
sanctions for Russian interference with the election. Did that contact help with
that Russian kind of moderate response to it? That there was no counter-reaction
from Russia. Did the Flynn conversation help pave the way for that sort of more
temperate Russian response?
MIKE PENCE: I talked to General Flynn about that conversation and actually was
initiated on Christmas Day he had sent a text to the Russian ambassador to
express not only Christmas wishes but sympathy for the loss of life in the airplane
crash that took place. It was strictly coincidental that they had a conversation.
They did not discuss anything having to do with the United States' decision to
expel diplomats or impose censure against Russia.
JOHN DICKERSON: So did they ever have a conversation about sanctions ever on
those days or any other day?
MIKE PENCE: They did not have a discussion contemporaneous with U.S. actions
on--
JOHN DICKERSON: But what about after--
MIKE PENCE: --my conversation with General Flynn. Well, look. General Flynn
has been in touch with diplomatic leaders, security leaders in some 3o countries.
That's exactly what the incoming national security advisor--
JOHN DICKERSON: Absolutely.
MIKE PENCE: --should do. But what I can confirm, having spoken to him about it,
is that those conversations that happened to occur around the time that the United
States took action to expel diplomats had nothing whatsoever to do with those
sanctions.
JOHN DICKERSON: But that still leaves open the possibility that there might
have been other conversations about the sanctions.
MIKE PENCE: I don't believe there were more conversations.
JOHN DICKERSON: Okay. Okay. Okay. Let's move on. Okay. Got it--
MIKE PENCE: I can confirm those elements were not a part of that discussion.
JOHN DICKERSON: Congressman John Lewis, who you served with, Democrat,
told on Meet the Press that he did not consider Donald Trump a legitimate
president. Your reaction to that?
MIKE PENCE: Well, look. Donald Trump won this election fair and square. 3o out
of 5o states including Georgia. More counties than any Republican candidate since
Ronald Reagan. And to hear John Lewis, a man that I served with, that I respect
question the legitimacy of the election and to say that Donald Trump will not be a
legitimate president is deeply disappointing to me. And also to hear that he was
not going to attend the inauguration this Friday. I hope he reconsiders both
statements. But look. This is a time when we're facing real challenges at home and
abroad. And I believe the inauguration ceremony itself and this moment in history
would greatly benefit if we set aside these baseless assertions about the legitimacy
of the election and we look for ways to come together, to work together. And the
president-elect actually in a tweet late last night invited Congressman Lewis to
work with us to bring more prosperity, better schools, more safety to our cities
around the country.
JOHN DICKERSON: Let me ask you about a tweet he sent before that tweet in
which he defended himself. Famous counter-puncher Donald Trump said that
John Lewis was all talk and no action. I got a question. He has every right to
               Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 7 of 8
defend himself. Let me ask you about the wisdom of defending himself. For five
years, Donald Trump questioned the legitimacy of Barack Obama, that he wasn't
born in America, he was really the chief advocate of this so-called birther idea.
Given that history, given that he's about to be president, why swing at this pitch?
Couldn't he have just let it go by, be the bigger man, let John Lewis do his thing,
move on? He's about to be president of the United States. As you say, all those
challenges. Bringing the country together. Why swing at this pitch?
MIKE PENCE: Well, as you said, Donald Trump has every right to defend himself.
And to have someone--
JOHN DICKERSON: But he did--
JOHN DICKERSON: Well-- (OVERTALK)
JOHN DICKERSON: --the legitimacy of President Obama. So why-- (OVERTALK)
MIKE PENCE: Well-- (OVERTALK)
MIKE PENCE: --someone like John Lewis. Look. I served with John. I disagree
with him on most issues, but I had tremendous respect for him. Actually, my
family and I walked across the Edmund Pettus Bridge with him on the 65th
anniversary of Bloody Sunday. You know, we honor the sacrifice that he made. But
part of the result of what happened on Bloody Sunday and the courage that he
showed was the Voting Rights Act. And so for someone of his stature not just in
the civil rights movement but in voting rights to make a comment that he did not
consider Donald Trump to be a legitimate president I think is deeply
disappointing. Look, I attended both of Barack Obama's inaugurations, one as a
congressman and one as a governor, because I believe inaugurations are a moment
when we should come together around that individual who has been elected to be
president of the United States of America. Donald Trump said it on election night,
John, that he's determined to be president of all of the people of this country. And
I do hope that John Lewis will reconsider his statement but also will reconsider
attending the inauguration, will join us so that we can come together to take on the
intractable problems facing Americans, particularly too many families in our inner
cities who are beset by unsafe streets, failing schools, and a lack of jobs and
opportunities.
JOHN DICKERSON: One final question. Esquire has a report that the Trump
administration is thinking of moving the press out of White House. Is that a
logistical move or a punitive move?
MIKE PENCE: I think no decisions have been made on that yet. As you know,
having been in this town a lot longer than me, the White House is actually 18
acres. And I think what the team told me is there is such a tremendous amount of
interest in this incoming administration that they're giving some consideration to
finding a larger venue on the 18 acres in the White House complex to
accommodate the extraordinary interest. The White House press room, which
you've served in, John, is actually a pretty small room. And I think the interest of
the team is to make sure that we accommodate the broadest number of people
who are interested and media from around the country and around the world. But
we're working that out in a way that'll reflect our commitment to transparency, to
a free and independent press. And we look forward to those days. (OVERTALK)
JOHN DICKERSON: And if you get rid of the press briefing room, you can create
more room for the daily press guys who have to be there every day. So you got
more room there for more of them. Thank you.
MIKE PENCE: I'll pass that along.
JOHN DICKERSON: Thank you very much, Mr. Vice-president-elect. We really
appreciate it.
MIKE PENCE: Thank you, John.
             Case 1:17-cr-00232-EGS Document 223-10 Filed 06/10/20 Page 8 of 8
JOHN DICKERSON: And we'll be back in one minute with Democratic Senator
Joe Manchin. Stay with us.
(COMMERCIAL BREAK)
JOHN DICKERSON: Joining us now from Charleston, West Virginia, is
Democratic Senator Joe Manchin, who serves on the Senate Intelligence
Committee. Senator, I want to ask you about the Committee. Senator Burr, who is
the chairman of the Intelligence Committee said, quote, "We don't have anything
to do with political campaign," when asked if the Committee was going to
investigate this idea of Russians trying to affect the election. But then that opinion
was changed, and the Intelligence Committee is now going to look into that issue
and whether there were any connections with the Russians and the Trump
campaign. So what happened between when he said that, and now the decision to
actually hold hearings?
JOE MANCHIN: Well, Senator Warner's our ranking member on the Committee.
I'm brand new on the committee, and I'm very proud to be on this Committee, and
I'm learning an awful lot. But I think that Richard Burr, Senator Burr, my dear
friend, saw the interest that we all have, and basically, seeing the interest of the
American people, that we want to find out the intent of the Russians, and to what
extent the Russians are involved. And the American people need to know, our
colleagues need to know. We believe and I believe now that the committee that we
have, the Intelligence Committee, is the best Committee to do that. And we can do,
John, quite a bit of open meetings there, in that Committee also, once we get to the
classified status, and then we have to go into our closed meetings. So we can do
better, I think, and quicker to get people informed. The Committee is
professionally staffed. They know what they're doing. And I have an awful lot of
faith and confidence in them. And we're going to get to the bottom of this very
quickly. And I am glad they changed the direction. I am happy for the statements
that both Senator Burr and Senator Warner have made now. We're working
together, and that's a great committee with people who really care. And we're
going to take politics out. It's about the security of our nation, not the politics of
our nation.
JOHN DICKERSON: There is a spectrum of responses to the Russian actions. On
the one hand, some intelligence officials say this is an unprecedented effort to try
to influence the U.S. election. On the other hand, incoming Chief of Staff Reince
Priebus and the Trump team says, you know, this is a pattern. The Russians have
been doing this for 5o years. Which seems to suggest this is just not a new thing.
Where do you put yourself on that spectrum?
JOE MANCHIN: Well, first of all, both statements are correct, John. The Soviets
back in the '6os and `dos have been involved, we know they've been involved and
they've been trying to be involved in many ways. Whether it be advertising or
support, and trying to change those, who they thought would be harmful to the
Kremlin. And now with Russia taking it to an unprecedented level, we're seeing,
and everything has been reported in an unclassified way, that they have been
involved more direct than any time in the past. So it's very troubling to find out
what level and to the extent they've gone to, and where that's come from. That's
what we're going to find out. That's what the American people want to know, and
it's what my colleagues should know, so we know basically their true intent, and
we cannot let them be involved in basically altering our political process.
JOHN DICKERSON: Let me ask you about the incoming Trump administration.
You've met with the President-elect. You've met also with Mike Pence. What is
your message to Democrats who are nervous about the incoming administration?
JOE MANCHIN: Well, I mean, I would approach this as I would anything else. I'm
very appreciative they've reached out to me. And knowing that I'm a centrist and
moderate, dead in the center, if you will, where I think most Americans are. That
means we have to work together. They're willing to cross over in the aisle. They're
